Citation Nr: 1400124	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  12-31 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent prior to November 1, 2004, and a compensable evaluation thereafter for otitis externa.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1952 to June 1956.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  A January 2005 rating decision denied entitlement to service connection for otitis externa.  This issue was later granted in a December 2012 rating decision and assigned a 10 percent evaluation prior to November 2, 2004 and a noncompensable evaluation thereafter.  The Veteran perfected an appeal as to the ratings assigned.  A July 2012 rating decision denied entitlement to service connection for a lung disorder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a lung disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Prior to November 2, 2004 the Veteran's otitis externa was manifested by dry and scaly skin, and itching requiring frequent and prolonged treatment.

2.  As of November 2, 2004 the Veteran's otitis externa is manifested by infrequent use of ear drops.


CONCLUSIONS OF LAW

1.  Prior to November 2, 2004 the criteria for an initial evaluation in excess of 10 percent for otitis externa have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.86, Diagnostic Code 6210 (2013).

2.  As of November 2, 2004 the criteria for a compensable evaluation for otitis externa have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.86, Diagnostic Code 6210 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).
Prior to the initial rating decision in this matter, the Veteran was informed of all five elements of service connection, given examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of his and VA's respective responsibilities for obtaining such evidence.  Therefore, the duty to notify has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and private treatment records have been obtained and associated with the claims file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in May 2010 to determine the severity of his otitis externa.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history.  The examiner provided a detailed explanation for the opinions that were reached.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's otitis externa has been evaluated as 10 percent disabling, prior to November 2, 2004, and noncompensably disabling thereafter pursuant to 38 C.F.R. § 4.86, Diagnostic Code 6210 for chronic otitis externa.  Under this Diagnostic Code, a 10 percent evaluation is the maximum award available for swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  

Post-service medical records show intermittent diagnoses of otitis externa beginning in February 2004.  A VA outpatient audiology consultation treatment notes dated in July 2004 indicate that the Veteran was seen for hearing complaints and complaints of itchy, scaly ear canals.  A subsequent VA outpatient treatment note by an ear, nose, and throat specialist on the same day indicates that the Veteran was diagnosed with "otitis externa, dermatitis type, stable at this time."  The Veteran had not used his ear drops in "awhile" and he was encouraged to use another 10 day course of them.  The examiner found that the skin in the right external auditory canal was in good repair without any scaling, erythema, or debris.  The examiner did note that the left external auditory canal did have a mild amount of maceration.  However, there was no injection or swelling of the external auditory canal.  The left tympanic membrane appeared to be within normal limits.

A VA examination in October 2004 failed to diagnose the Veteran with any ear disorder; the Veteran argues that his ear disorder "comes and goes" and was cleared during that examination.  The Veteran has reported that he experiences problems related to an ear condition for approximately nine months out of the year.  Additionally, a November 2004 VA examination did not indicate the presence of a bilateral ear disorder.  The examiner noted that the Veteran reported that he had developed an ear fungus while he was in Guam and was given ear drops that made it better.  He said that this fungus would affect both of his ears.  The Veteran reported that he has been on ear drops six to seven times since his exit from service.  The examiner also noted that the Veteran was currently taking Tobrex drops for his itching ears which he had last used one month earlier.  Upon examination of the ears, the examiner found that the Veteran's mastoids were normal bilaterally.  There was no erythema or tenderness.  His external ears and pinnae were normal bilaterally.  The left tympanic membrane was normal with all landmarks clearly visualized.  While the examiner noted that the right tympanic membrane has some erythema and tympanosclerosis anteriorly and superiorly, the examiner did not note the current presence of an ear fungus condition.  

Private treatment records dated in May 2007 through June 2007 show swelling around the Veteran's left ear; however, the Veteran was not diagnosed with an ear disorder; rather he was diagnosed with a lymph node disorder, lymphadenopathy.  

At a VA audiological examination in November 2009, the Veteran reported having had an ear fungus since service in Guam; no ear disorder was diagnosed.  At a VA examination in May 2010, the Veteran denied having any ear problems at that time, although he did report having intermittent ear problems that required ear drops.  After a review of the claims file and an examination of the Veteran, the examiner opined that there was no active ear disease at that time.  The examiner noted that the Veteran had a significantly smaller external auditory canal on the right side versus the left side, which would predispose him to having more problems with his ear.  The examiner explained that dermatitis of the external auditory canal was somewhat of a common problem.  

In September 2010 the Veteran reported rarely using his ear drops.  In a January 2013 statement the Veteran reported that his ear fungus still affected him "on and off."

After reviewing the claims file, the Board finds that the Veteran is not entitled to an initial evaluation in excess of 10 percent prior to November 2, 2004, or a compensable evaluation thereafter.  As noted above, prior to November 2, 2004 he was receiving the maximum evaluation available based on Diagnostic Code 6210.  As of November 2, 2004 there is no evidence that he meets the minimum requirements for a compensable evaluation.  The evidence shows he did not have swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that warrants the assignment of the ratings discussed above.  See 38 C.F.R. § 4.7.

The Board has considered other potentially applicable Diagnostic Codes to evaluate the Veteran's otitis externa.  Under the Diagnostic Code for dermatitis, the Veteran would need to have dermatitis cover at least 5 percent of his entire body, or 5 percent of exposed areas affected, or require intermitted systemic therapy.  38 C.F.R. § 4.118, Diagnostic Code 7806.  There is no evidence that he meets these criteria.  The other diagnostic codes pertaining to skin do not apply to the Veteran as he does not have scars on his ears.  As such, he is appropriately rated under Diagnostic Code 6210.  

In addition to the medical evidence, the Board has considered the statements and testimony of the Veteran in support of his claim.  The Veteran, as a layman, is competent to report on that as to which he has personal knowledge, such as itching and the use of medication.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Since the allegations of these particular symptoms appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

However, as a layman, without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his otitis externa in relation to the applicable rating criteria.  An examiner, including the VA compensation examiners, takes into consideration the Veteran's subjective complaints and objective findings in determining the overall severity of his otitis externa.  This determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's 'authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

As such, the Board finds that the criteria for a higher evaluation for the Veteran's otitis externa have not been met at any point during the appeal period.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased evaluation, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds no such evidence in this particular instance, however.  The Veteran's complaints related to his otitis externa are considered under the appropriate diagnostic code.  His primary symptoms are itching and scaly skin.  All of his symptoms are accounted for in the regular schedular rating criteria.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this, noting the disability rating, itself, is recognition that industrial capabilities are impaired.

As the assigned schedular evaluation for the service-connected otitis externa is adequate, referral for an extra-schedular rating is unnecessary.  Thun, supra.  Furthermore, there is no evidence of any exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this disability by the regular Rating Schedule.  Extra-schedular referral is not warranted under the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Entitlement to an initial evaluation in excess of 10 percent prior to November 2, 2004 and a compensable evaluation thereafter is denied.


REMAND

At the Veteran's June 2012 VA examination the examiner did not offer an opinion as to whether the Veteran's conceded asbestos exposure increased his risk of developing emphysema.  See October 2013 Representative Statement and treatise information.  On remand, a new opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Request that an appropriate examiner offer an opinion as to whether entitlement to service connection for a lung disorder is warranted.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

The examiner should offer an opinion as to whether the Veteran's asbestos exposure would have increased his risk of developing emphysema, or in any way be related to the Veteran's current emphysema.

The examiner should review the June 2012 VA examination as well as the evidence provided by the Veteran's representative in an October 2013 statement regarding asbestos exposure and lung disorders.
 
The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

2.  Ensure the report of the VA examination addresses the applicable rating criteria.  If not, return the report to obtain this additional necessary information.  38 C.F.R. § 4.2 (2013).

3.  Then readjudicate the claim in light of all additional evidence received since the most recent statement of the case in April 2013.  If higher ratings are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


